Citation Nr: 1202122	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  08-13 244A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for rhinitis.

3.  Entitlement to service connection for a chronic disability manifested by hematuria.

4.  Entitlement to an initial rating in excess of 10 percent for depressive disorder/ panic disorder for the period prior to August 6, 2009, and a rating in excess of 30 percent for such disability for the period from August 6, 2009, forward.

5.  Entitlement to an initial rating in excess of 10 percent for spondylitis changes and herniated disc L5-S1 (low back disability) for the period prior to August 6, 2009, and a rating in excess of 20 percent for such disability for the period from August 6, 2009, forward.

6.  Entitlement to an initial compensable rating for gastroesophageal reflux disease status post Nissen funduplication, cholecystitis status post cholecystectomy (GERD/cholecystitis) for the period prior to August 6, 2009, and a rating in excess of 10 percent for such disability for the period from August 6, 2009, forward.

7.  Entitlement to an initial compensable rating for migraine headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to January 1982, and from October 1982 to May 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  No hearing was requested.

The Veteran initially appealed from 17 issues addressed in a June 2007 rating decision.  Specifically, he disputed the denial of 10 service connection claims: for fibromyalgia, refractive error, episcleritis, sinusitis, rhinitis, chronic disability manifested by hematuria, chicken pox, right carpal tunnel syndrome, left carpal tunnel syndrome, and sleep disorder.  He also disputed the denial of 7 initial evaluations assigned for service-connected disabilities: for degenerative joint disease of the left hip, right patellofemoral dysfunction and medial meniscal tear (right knee disability), low back disability, depressive disorder/panic disorder, left ankle sprain, GERD/cholecystitis, and migraine headaches.  

The Board acknowledges the Veteran's statement in a September 2009 letter that tinnitus was not mentioned in the September 2009 supplemental statement of the case (SSOC).  However, service connection was granted for tinnitus in the June 2007 rating decision, which was a full grant of that benefit.  The Veteran did not indicate any dispute with the initial rating or effective date assigned.  Indeed, he expressly stated in his August 2007 notice of disagreement that he agreed with the 10 percent rating assigned for tinnitus.  As such, this issue is not on appeal.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200-20.202 (2011).

A statement of the case (SOC) was issued in March 2008 as to the 17 issues in the notice of disagreement.  In his May 2008 substantive appeal (VA Form 9) and attached statement, the Veteran indicated that he was only appealing to the Board from the 9 issues concerning fibromyalgia, episcleritis, sinusitis, rhinitis, hematuria, low back disorder, depressive disorder/panic disorder, GERD/cholecystitis, and migraine headaches.  No other statement was received from the Veteran, or any authorized individual, that may be construed as a substantive appeal as to these issues.  As such, the other 8 issues addressed in the SOC were not perfected for appeal to the Board.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.202, 20.302 (2011).  

Thereafter, in a September 2009 Decision Review Officer (DRO) decision, service connection was granted for fibromyalgia and episcleritis.  This constitutes a full grant of those benefits sought on appeal, and the Veteran did not dispute the downstream issues of the initial rating or effective date assigned for such disabilities.  Therefore, the issues of fibromyalgia and episcleritis are no longer on appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  

The September 2009 DRO decision also increased the ratings for depressive disorder/panic disorder, the low back disability, and GERD/cholecystitis effective as of August 6, 2009, as indicated on the first page of this decision.  The Board notes that, even if a rating is increased during the pendency of an appeal, the Veteran is presumed to be seeking the highest possible rating, unless he expressly indicates otherwise.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc); AB v. Brown, 6 Vet. App. 35 (1993).  As such, as of the September 2009 DRO decision, the seven issues as listed on the first page of this decision remained on appeal.  


FINDINGS OF FACT

1.  On September 22, 2009, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran that he is satisfied with the ratings assigned for the low back disability and GERD/cholecystitis; and that he no longer desires consideration by the Board of his claims for service connection for sinusitis, rhinitis, and chronic disability manifested by hematuria; and, thereby, clearly indicated an intent to withdraw the appeal as to these issues, which was confirmed by the Veteran's appointed representative in a January 2010 statement.

2.  For the period on appeal prior to August 6, 2009, the weight of the evidence demonstrates that the Veteran's depressive disorder/panic disorder resulted in occupational and social impairment with decrease in work efficiency and ability to perform occupational tasks only during periods of significant stress, with mild or transient symptoms including intermittent depressed mood, panic or anxiety, irritability, and occasional thoughts of suicide without plan or intent, requiring only intermittent use of medication and no other form of treatment; and with intermittent sleep impairment, fatigue, and decreased concentration associated with fibromyalgia and/or sleep apnea; approximating no more than a 10 percent rating for separate depressive disorder/panic disorder.

3.  For the period beginning August 6, 2009, the weight of the evidence demonstrates that the Veteran's service-connected depressive disorder/panic disorder has resulted in occasional decrease in work efficiency but generally satisfactory function due to symptoms including frequent episodes of depressed mood and anxiety (but not continuous or affecting the ability to function independently), weekly panic attacks, irritability (but without episodes of violence), and suicidal thoughts without intent or plan, requiring continuous use of medication but no other form of treatment; and with additional symptoms of sleep impairment, fatigue, and intermittent decreased concentration associated with flare-ups of fibromyalgia and/or sleep apnea; approximating no more than a 30 percent rating for separate depressive disorder/panic disorder.

4.  Throughout the appeal, the Veteran has had frequent headaches of varying severity, with migraine attacks that are characteristically prostrating 1-2 times per week which generally start in the early morning hours, requiring medications, and not resulting in any lost time from work or economic inadaptability, which are shown to be separately compensable from the service-connected fibromyalgia, when resolving all reasonable doubt in the Veteran's favor.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met with respect to the issue of entitlement to service connection for sinusitis.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for withdrawal of an appeal by the Veteran have been met with respect to the issue of entitlement to service connection for rhinitis.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

3.  The criteria for withdrawal of an appeal by the Veteran have been met with respect to the issue of entitlement to service connection for chronic disability manifested by hematuria.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

4.  The criteria for a rating in excess of 10 percent for the period prior to August 6, 2009, and a rating in excess of 30 percent thereafter, for depressive disorder/panic disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9434 (2011).

5.  The criteria for withdrawal of an appeal by the Veteran have been met with respect to the issue of entitlement to an increased rating for a low back disability.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

6.  The criteria for withdrawal of an appeal by the Veteran have been met with respect to the issue of entitlement to an increased rating for GERD/cholecystitis.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

7.  The criteria for a rating of 30 percent, but no higher, for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2011).  

As discussed above, in the present case, the Veteran initially perfected an appeal as to several issues, including entitlement to service connection for sinusitis, rhinitis, and a chronic disability manifested by hematuria, as well as entitlement to an increased initial rating for a low back disability and GERD/cholecystitis.  However, in a September 2009 letter in response to a SSOC issued earlier that same month, the Veteran clearly indicated an intention to withdraw his appeal as to these issues.  

In particular, the Veteran stated that he "agree[s]" with the percentage ratings assessed for the low back disability and GERD/cholecystitis, respectively, and that as each of these ailments "evolves, I may reapply for an increase in disability rating in the future."  In contrast, the Veteran presented extensive arguments as to the ratings assigned for depressive disorder/panic disorder and migraine headaches, which he continued to dispute.  These are clear expressions of the Veteran's satisfaction with the ratings assigned for the low back disability and GERD/cholecystitis, and his desire to limit the current appeal.  See Hamilton, 4 Vet. App. 528; AB, 6 Vet. App. 35.

With respect to each of the three service connection claims, the Veteran stated: "At this time, I will defer further request for disability compensation from the Board concerning service connection for [sinusitis, rhinitis, and chronic hematuria, respectively].  However, I will submit it for reconsideration if this condition evolves in the future."  Again, these are clear expressions of the Veteran's intention to stop further consideration of these issues and, thereby, limit his appeal.

Accordingly, the Veteran clearly expressed his intention to withdraw the appeal as to these five issues.  The Board is cognizant that in a January 2010 statement (in lieu of VA Form 646) and in a November 2011 brief, the appointed representative addressed these five issues that were previously withdrawn by the Veteran in his September 2009 written communication.  Nevertheless, the representative expressly confirmed in a footnote to the January 2010 statement that the Veteran "withdrew the appeal for increased rating for low back disability, GERD and entitlement to service connection for sinusitis, hematuria, and sinusitis" in his September 2009 response to the SSOC.  It appears that the second reference to sinusitis in this footnote was a typographical error and was intended to reference the claim for rhinitis.  "Veterans are as free to withdraw claims as they are to file them.  When claims are withdrawn, they cease to exist."  Hanson v. Brown, 9 Vet. App. 29, 32 (1996); see also Hamilton, 4 Vet. App. at 538.  

This is not a situation where the Board is challenging the adequacy of the substantive appeal to refuse consideration of the appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (concluding that the time limit for filing a substantive appeal to the Board under 38 U.S.C. § 7105(d)(3) is not jurisdictional).  Rather, in this case it is the Veteran who terminated his appeal by indicating his satisfaction with the ratings assigned for the respective disabilities and his indication that he was no longer contesting the evaluations.  Similarly, the Veteran terminated his appeal as to the denial of the three service connection claims by expressly stating that he no longer wishes the Board to consider these claims.  

The Board observes that the RO issued another SSOC addressing these issues in October 2009, as if they were on appeal.  However, once a claim is withdrawn, the Board is no longer has jurisdiction over it.  See Hamilton, 4 Vet. App. at 544 (stating that a veteran may limit an appeal as he wishes, and where he does so, the Board is without authority to adjudicate the claim).  

Here, the Veteran withdrew his appeal as to entitlement to service connection for sinusitis, rhinitis, and a chronic disability manifested by hematuria, and entitlement to an increased initial rating for a low back disability and GERD/cholecystitis in his September 2009 statement.  As such, the appeal was withdrawn at that time, and there remain no allegations of errors of fact or law for appellate consideration with respect to these five issues.  38 C.F.R. § 20.204.  Accordingly, the Board does not have jurisdiction and the appeal is dismissed without prejudice as to these issues.

II. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

However, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  In such cases, the intended purpose of the VCAA notice has been fulfilled and no additional notice is required as to downstream issues, including the disability evaluation.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   

Here, the Veteran's claims of entitlement to a higher initial rating for depressive disorder/panic disorder and for migraine headaches arise from his disagreement with the initial evaluations assigned following the grant of service connection for such conditions.  The Veteran was provided with adequate VCAA notice concerning his service connection claims in February 2007, prior to the initial unfavorable rating decisions in March 2007 and September 2009, respectively.  Moreover, the Veteran was also advised of the evidence and information necessary to establish an increased rating (i.e., that the claimed disability has increased in severity) in January 2008, after disputing the initial rating for depressive disorder/panic disorder.  Furthermore, he has not alleged any prejudice as a result of any possible notice defects pertaining to the downstream element of the disability rating.  Therefore, no additional notice is required in this case.

With regard to the duty to assist, the Veteran's service treatment records and VA treatment records have been obtained and considered.  No other treatment records have been identified, and there is no indication that the Veteran receives benefits from the Social Security Administration pertaining to his claimed disabilities.  

Additionally, the Veteran was afforded VA examinations in March 2007 and August 2009 concerning his psychiatric disability and headaches, as well as for fibromyalgia in March 2007 and June 2009.  As discussed below, some of the Veteran's symptomatology is contemplated under the currently assigned rating for fibromyalgia.  Neither the Veteran nor his representative have argued that such examinations are inadequate for rating purposes, and a review of the examination reports reveals no inadequacies.  The Board notes that the Veteran has argued that the March 2007 psychiatric examiner did not accurately record his symptomatology at that time.  See August 2007 notice of disagreement and May 2008 substantive appeal.  However, the Veteran's lay statements in this regard have been considered, along with the other medical evidence of record.  Moreover, he was afforded another VA examination in August 2009, and he has not alleged any fault with such examination, nor does the Board find any inadequacies in the report.  

There is also no indication or argument that the Veteran's disability has increased in severity since the last VA examination, or that any pertinent medical records remain outstanding.  Although the last medical evidence is dated in August 2009, the Veteran denied any current treatment other than continuation of the prior medications for his disabilities during the examination at that time.  Further, he has described essentially the same symptomatology throughout the periods on appeal, as discussed below.  As such, there is no indication that a remand to obtain any possible outstanding VA records would have a reasonable possibility of helping to substantiate the Veteran's claims.  

In the circumstances of this case, a remand would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision on the merits of his claims at this time.

III. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

In this case, the Veteran seeks a higher evaluation for his service-connected depressive disorder/panic disorder and migraine headaches.  He has also been granted service connection for fibromyalgia, with a 20 percent rating for the entire period on appeal.  The Board notes that the rating criteria for fibromyalgia specifically contemplate the possibility of symptoms including depression and anxiety (as well as other related symptomatology), and headaches.  

Specifically, fibromyalgia with widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms is to be rated as 10 percent disabling if the symptoms require continuous medication for control; 20 percent disabling if the symptoms are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but symptoms that are present more than one-third of the time; and 40 percent disabling if the symptoms are constant or nearly constant, and are refractory to therapy.  38 C.F.R. § 4.71a, DC 5025.  

The Final Rule for Fibromyalgia, 64 Fed. Reg. 32,410 (June 17, 1999), explains that the use of the term "with or without" in DC 5025 is meant to "better define[] the potential scope of the condition under evaluation."  The Final Rule further states:

If signs and symptoms due to fibromyalgia are present that are not sufficient to warrant the diagnosis of a separate condition, they are evaluated together with the musculoskeletal pain and tender points under the criteria in diagnostic code 5025 to determine the overall evaluation.  The maximum schedular evaluation for fibromyalgia in such cases is 40 percent.  If, however, a separate disability is diagnosed ... that is determined to be secondary to fibromyalgia, the secondary condition can be separately evaluated ... as long as the same signs and symptoms are not used to evaluate both the primary and secondary condition .... 

The Final Rule cites to 38 C.F.R. § 3.310(a) (secondary service connection) and 38 C.F.R. § 4.14 (avoidance of pyramiding).  In other words, the Final Rule states that "any disability, including a mental disorder, that is medically determined to be secondary to fibromyalgia, can be separately evaluated."   

Accordingly, in determining the appropriate evaluation for the Veteran's separately service-connected disabilities of depressive disorder/panic disorder and migraine headaches, the Board must ensure that the ratings are not based on any symptomatology already contemplated by the 20 percent rating for fibromyalgia.

Depressive disorder/panic disorder

Evaluation of a mental disorder requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  Evaluations will be assigned based on all evidence of record that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment shall also be considered, but an evaluation may not be assigned based solely on the basis of social impairment.  38 C.F.R. § 4.126.  Under 38 C.F.R. § 4.130, all service-connected mental health disabilities are rated pursuant to the General Rating Formula for Mental Disorders.  

The criteria for a 10 percent rating are:

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or symptoms controlled by continuous medication.

The criteria for a 30 percent rating are:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

The criteria for a 50 percent rating are:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code (DC) 9434.

The symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list but, rather, serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating for a mental disorder.  In addition to the symptoms listed in the rating schedule, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The DSM-IV provides for a global assessment of functioning (GAF), a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the DSM-IV).  The GAF score is not conclusive of the degree of impairment for VA purposes but, rather, must be considered together with all evidence of record.  See 38 C.F.R. § 4.126.  

In this case, the Veteran has subjectively reported similar mental health symptomatology throughout the appeal for the purposes of his claim.  See August 2007 notice of disagreement, May 2008 substantive appeal, September 2009 statement.  In particular, he reported high levels of anxiety on a daily basis, severe mood swings with intermittent suicidal thoughts, panic attacks more than once a week, and increased sleep difficulties and problems with concentration associated with stress at work.  In his August 2007 statement, the Veteran also reported having problems with his wife, impairment of short and long-term memory, disturbances with motivation and mood, and difficulty making and maintaining effective work and social relationships.  The Board notes that this summary of symptomatology tracks the language of the regulation for a 50 percent rating for mental health disorders.  In his May 2008 and September 2009 statements, the Veteran also stated that the prescribed Citalopram only lessens the severity of his symptoms of depression but does not completely control them.  

The Veteran primarily points to treatment records during service to corroborate his asserted mental health symptomatology.  Service records dated in August 2004 indicate that the Veteran had a long history of depressed mood, and that he had been feeling stable and well since January 2004 until he ran out of medications several weeks earlier.  He reported suicidal thoughts and plans, as well as significant work stress including guilt over less than expected performance.  The risk assessment was moderate, and a GAF of 55 was assigned.  In September 2004, the Veteran reported similar symptoms, and he was noted to have extreme depressed mood and extensive emotional distress.  The service provider opined that the Veteran would require ongoing psychiatric medication and psychotherapy, and that he had marked impairment for military service and considerable impairment for civil social and industrial adaptability.  A GAF of 50 to 55 was assigned at that time.  

This evidence is prior to the effective date of the grant of service connection for depressive disorder/panic disorder in March 2005.  While the Veteran's entire medical history is to be considered, the severity of symptomatology from the date of service connection forward is the most relevant for assigning an initial disability rating.  See Fenderson, 12 Vet. App. at 126-127.  Indeed, the service provider opined in September 2004 the Veteran may eventually reach full remission of his mental health condition, although he would require lifelong antidepressant medication, as the condition would definitely recur again off medication.  

In a January 2005 service record (only a few months before service connection was granted), the Veteran was noted to have considerable improvement in symptoms, although he continued to struggle with setting boundaries and stressing over decisions at work.  The GAF at that time was 65-70.  The Veteran points to records from January 2005 in support of his assertion of suicidal thoughts.  However, another January 2005 record only notes thoughts of suicide in the past, and that the Veteran notices being suicidal almost every time he is off medication.

In June 2005, after separation from service (and the effective date of service connection), the Veteran reported to a VA primary care clinic with complaints of depression, stating that he ran out of medications two months ago.  He was noted to have depressed mood, with several crying spells during the session, and he was prescribed Prozac.  The next mention of any mental health symptoms in medical records is in a March 2007 VA depression screen, at which point the Veteran answered "more than half the days" when asked if he has little interest or pleasure in doing things or feeling down, depressed, or hopeless in the past two weeks.  

A few days later, at a VA general examination in March 2007, the Veteran reported being diagnosed with depression since 1996 but that it was controlled at the moment and he was not receiving any medications or treatment.  Similarly, at a VA mental health examination a few days later, also in March 2007, the Veteran reported being treated for depression from 1996 through 2005, with no current treatment.  The Board notes that the Veteran has reported being unable to access medical treatment while living in South America for a period after service until approximately 2006.  However, he still did not seek treatment after that time.

During the March 2007 VA mental health examination, the Veteran described trouble during the past year with sleeping, fatigue, irritability, and lack of concentration associated with flare-ups of fibromyalgia.  He also reported panic attacks about twice a week that started five years ago.  The Veteran had been employed full time at his current job for less than a year, with no time lost in the last 12 months.  A GAF of 70 was assigned for depressive disorder/panic disorder.  The examiner opined that the Veteran's mental health symptoms were not severe enough to interfere with his occupational and social functioning at that time.  

A few months later, an August 2007 VA treatment record indicates continued depressed mood, with no other reported symptoms.  During VA depression screens conducted in February 2008 and February 2009, the Veteran answered "not at all" when asked if he had little interest or pleasure in doing things or had been feeling down, depressed, or hopeless during the past two weeks.  In January 2009, the Veteran answered "no" when asked if he had seriously considered harming someone or taking their life, or seriously considered taking his own life or making plans or attempt to do so within the past year.  

At a June 2009 VA examination for fibromyalgia, the Veteran was noted to have symptoms of such disability including trigger points, unexplained fatigue, sleep disturbance, headache, depression, anxiety, difficulty concentrating, and musculoskeletal symptoms.  These symptoms were noted to be exacerbated by emotional stress and time of day, such as worse in the morning, as well as with weather chances or insufficient sleep.

During the August 6, 2009 VA mental health examination, the Veteran reported taking Citalopram for anxiety and depression, with no group therapy or individual psychotherapy.  He stated that he was slightly less depressed by the medications, but he continued to have panic and irritability.  He described his depression and anxiety as constant and persistent, and also stated that he has panic attacks once a week.  Objectively, the Veteran was often tearful when discussing his symptoms and life problems, and he had constricted affect with anxious and depressed mood.  Concentration was adequate, and the Veteran reported that this was because he did not have a fibromyalgia flare-up at that time, but that his concentration was very poor with fibromyalgia flare-ups.  The Veteran also reported sleep impairment, which was doing somewhat better with the use of a CPAP machine to treat sleep apnea.  The Veteran reported having suicidal thoughts about one per week, with occasional plan to overdose but no current intent.  He denied any episodes of violence but stated that he loses his temper several times per week and while in panic.  Memory was objectively normal.  The Veteran had been employed full-time for 1-2 years, and he reported losing 1 week from work in the past 12 months due to a combination of fatigue, pain, and anxiety/depression, with decreased concentration and poor social interaction.  The examiner assigned a GAF of 50 for depression and 55 for anxiety/panic.

Considering all lay and medical evidence of record, the Board finds that the Veteran's depressive disorder/panic disorder manifested by mild or transient symptoms that resulted in occupational and social impairment with decrease in work efficiency and ability to perform occupational tasks only during periods of significant stress during the period prior to August 6, 2009.  Specifically, the weight of the evidence demonstrates intermittent depressed mood, panic or anxiety, irritability, and occasional thoughts of suicide without plan or intent.  Treatment included only intermittent use of psychiatric medication, with no individual or group psychotherapy at any point during the period on appeal.  

The Board notes that the Veteran reported panic attacks more than once a week in the March 2007 VA examination, as well as in statements in August 2007 and May 2008.  However, this is not consistent with the other medical evidence of record from 2005 forward, including VA and service records, which generally shows symptoms of depression.  Similarly, in a May 2008 statement, the Veteran's wife stated that she has observed him have weekly bouts with depression, but she did not mention any other mental health symptoms.  Additionally, while the Veteran reported having suicidal thoughts on a frequent basis in support of his appeal in August 2007 and May 2008, these are inconsistent with the other evidence of record.  For example, he only reported a past history of suicidal thoughts to his service provider in January 2005, and he denied serious thoughts of harming himself or others within the past year for VA treatment purposes in January 2009.  Statements made for the purposes of medical treatment may be afforded greater probative value because the Veteran had a strong motive to tell the truth in order to receive proper care.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  For these reasons, while the Veteran is competent to report more frequent panic attacks and suicidal thoughts during the period on appeal, the Board finds these statements to be not credible as they are inconsistent with other evidence of record.  

Further, the Veteran's GAF scores for this period ranged from 65 to 70, as shown by the January 2005 service record (shortly before the period on appeal) and the March 2007 VA examination report.  The Board notes that a GAF score of 61 to 70 indicates that the examinee has some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships. See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).  This is generally consistent with the Board's independent review of the evidence concerning the severity of the Veteran's symptomatology during this period.  

Although the Veteran subjectively reported decreased memory in August 2007 and May 2008, there is no objective indication of memory impairment during this period, and he was noted to have objectively normal memory at the August 2009 VA examination.  With the exception of occasional panic attacks and suicidal thoughts, there is also no evidence of other symptomatology contemplated by a rating in excess of 10 percent for depressive disorder/panic disorder.  In particular, there was no abnormal speech pattern or content, impairment in judgment or abstract thinking, obsessional rituals, impaired impulse control (such as periods of violence), disorientation, neglect of personal appearance or hygiene, delusions or hallucinations, grossly inappropriate heavier, or persistent danger of hurting self or others.  While the Veteran had depression and anxiety or panic attacks, they were intermittent and not so frequent as to affect his ability to function independently.  The Board notes that the evidence also reflects intermittent sleep impairment, fatigue, and decreased concentration.  However, these were noted to be associated with fibromyalgia.  See, e.g., March 2007 VA mental health examination report, June 2009 VA fibromyalgia examination report.

Accordingly, for the foregoing reasons, although the Veteran manifested some symptoms that are contemplated by a higher rating, the Board finds that his overall disability picture for the period prior to August 6, 2009, most nearly approximates a 10 percent disability rating for the separate depressive disorder/panic disorder.  As noted above, the evidence reflects that some of the additional symptoms are due to the service-connected fibromyalgia.  As such, to assign a higher rating based on such symptoms would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14.

For the period beginning August 6, 2009, the weight of the evidence demonstrates that the Veteran's service-connected depressive disorder/panic disorder has resulted in occasional decrease in work efficiency but generally satisfactory function.   Although the Veteran continued to be treated only with psychiatric medication, with no psychotherapy, he reported increased severity and frequency of depression and panic or irritability.  In contrast to the prior medical evidence, he reported suicidal thoughts about once per week without intent or plan.  He also reported losing his temper frequently (although without episodes of violence) for the first time.  Further, while the Veteran previously denied any lost time from work due to his mental health symptomatology, he reported losing one week during the past year due to his depression and anxiety, in combination with other problems including fibromyalgia.  The Veteran continued to report sleep impairment, fatigue, and intermittent decreased concentration, which were again noted to be associated with flare-ups of fibromyalgia and/or sleep apnea.  In particular, the Veteran reported some improvement in sleep with use of the CPAP machine.  

Consistent with the reported increase in severity of symptoms and interference with work, the Veteran was assigned a GAF score of 50 for depression and 55 at the August 2009 VA examination.  A GAF score of 51 to 60 indicates the presence of moderate symptoms (e.g., flat affect, circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF score of 41 to 50 indicates that the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).  The assigned GAF score of 50 in this case is at the very high end of this lower range.

With the exception of occasional suicidal thoughts, there is also no evidence of other symptomatology contemplated by a rating in excess of 30 percent for depressive disorder/panic disorder.  As noted above, there was no objective evidence of memory impairment.  Further, there was no evidence of panic attacks more than once a week, abnormal speech pattern or content, impairment in judgment or abstract thinking, obsessional rituals, impaired impulse control (such as periods of violence), disorientation, neglect of personal appearance or hygiene, delusions or hallucinations, grossly inappropriate heavier, or persistent danger of hurting self or others.  While the Veteran had depression and anxiety or panic attacks, they continued to be intermittent and not so frequent as to affect his ability to function independently.  

Accordingly, for the foregoing reasons, the Board finds that his overall disability picture for the period beginning August 6, 2009, does not more nearly approximate the criteria for a rating in excess of 30 percent for depressive disorder/panic disorder.  As discussed above, while the Veteran manifested some symptoms that are contemplated by a higher rating, his overall disability picture reflects occupational and social impairment with occasional decrease in work efficient and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.  As with the prior period, the evidence reflects that some symptoms are due to the service-connected fibromyalgia, so a higher rating based on such symptoms would be impermissible pyramiding.  See 38 C.F.R. § 4.14.

In determining the proper ratings for the Veteran's service-connected depressive disorder/panic disorder, the Board has considered all potentially applicable diagnostic codes, and finds no basis upon which to assign an evaluation in excess of the currently assigned ratings for such disability under any alternate code.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Staged ratings were assigned by the RO based on manifestations as discussed above that warranted a different rating during each of the periods on appeal.  However, further staged ratings are not appropriate, as the manifestations of depressive disorder/panic disorder were relatively stable during the two periods on appeal, and any increase in his symptoms is not sufficient to warrant a higher rating.  See Fenderson, 12 Vet. App. at 126-127.

Migraine headaches 

Under DC 8100, migraine headaches will be assigned a 50 percent evaluation when there are very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 10 percent rating will be assigned when there are characteristic prostrating attacks averaging one in two months over the last several months.  Where attacks are less frequent, a noncompensable evaluation is assigned.  38 C.F.R. § 4.124a , DC 8100.

The lay and medical evidence of record is generally consistent with respect to the frequency and severity of the Veteran's headaches.  In particular, the evidence reflects frequent headaches of varying severity throughout the appeal.  The Veteran has reported migraine attacks that occur several times per week where he had to lay down and avoid light and sound until the headaches subsided, with occasional associated nausea or vomiting.  Most of these headaches start in the early morning hours, waking the Veteran up from his sleep, but some occur during the daytime.  The August 2009 VA examiner noted that most of these attacks were characteristically prostrating.  In a February 2008 VA treatment record, the Veteran stated that his headaches have not been controlled by any medications so far, and he specified that he had severe migraine headaches at least 2 times per week, as well as headaches on a daily basis that are not as severe as the migraines.  However, despite the frequency of migraine headaches, the Veteran has denied losing any time from work because of them.  Rather, he states that he takes over-the-counter and prescription medications while at work, and he retreats to a bedroom at home when possible.  See, e.g., March 2007 and August 2009 VA general examination reports; VA treatment records dated in August 2007, February 2008, May to July 2008 (neurological consult), and February 2009; August 2007, May 2008, and September 2009 statements from Veteran; May 2008 statement from Veteran's wife.

In summary, the evidence of record demonstrates that the Veteran has migraine headaches with characteristically prostrating attacks several times per week.  There is also medical evidence that the manifestations of this disability are distinct from the Veteran's separately service-connected fibromyalgia.  Specifically, an August 2007 VA treatment record notes that the Veteran continued with headaches several times per week and that he "also" had a recent flare-up of fibromyalgia related to a lot of stress.  Similarly, the Veteran's fibromyalgia was noted to be stable on the current regimen in February 2009, and the migraine headaches were noted to be improved and less frequent on Topiramate and since started on a CPAP machine.  In an August 2009 VA general examination, the Veteran was noted to have "chronic headaches plus fibromyalgia and sleep apnea."  Further, as noted above, the Veteran also has daily headaches in addition to his migraine headaches.  

For the foregoing reasons, although some of the Veteran's headaches may be contemplated by the currently assigned rating for the service-connected fibromyalgia, the evidence of record demonstrates that his migraine headaches are separately manifested.  As such, a separate compensable rating may be assigned for the migraine headaches without constituting pyramiding.  See 38 C.F.R. §§ 4.14, 4.71a, DC 5025; 64 Fed. Reg. 32,410; see also Mittleider v. West, 11 Vet. App. 181, 182 (1998) (stating that when it is not possible to separate the effects of a service-connected condition and a nonservice-connected condition, reasonable doubt should be resolved in the Veteran's favor and all signs and symptoms should be attributed to the service-connected condition).

Accordingly, considering all evidence of record, and resolving all reasonable doubt in the Veteran's favor, the Board finds that he is entitled to a separate rating of 30 percent, but no higher, for his migraine headaches throughout the appeal.  The Board notes that the Veteran has migraine headaches with characteristically prostrating attacks several times per week, which is more frequent than once a month on average, as contemplated by the 30 percent rating for migraines.  However, as he has missed no work as a result of his migraine headaches, they are not productive of severe economic inadaptability, as required for the next higher rating of 50 percent.  As such, the Veteran's disability picture does not more closely approximate the next higher rating for such disability, and the 30 percent rating is the most appropriate in this case.  See 38 C.F.R. §§ 4.7, 4.124a, DC 8100.

There is no basis upon which to assign a rating in excess of the rating assigned herein for migraine headaches under any alternate code.  See Schafrath, 1 Vet. App. at 593.  Additionally, staged ratings are not appropriate for this disability, as the manifestations of such disability have remained relatively stable throughout the course of the appeal.  See Fenderson, 12 Vet. App. at 126-127.

General Considerations

The Board has considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

Here, the manifestations of the Veteran's depressive disorder/panic disorder and migraine headaches, as summarized above, are fully contemplated by the schedular rating criteria.  Therefore, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate his disability picture.  As such, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  See id.  However, there have been no hospitalizations for the claimed disabilities during the course of the appeal.  Further, the Veteran has consistently denied any lost time from work due to his headaches.  Although his depressive disorder/panic disorder interfered with work to some extent, such interference is is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  As such, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.  

The Board has also considered whether a claim for a TDIU has been raised.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, there is no indication that the Veteran has been unemployed during the course of the appeal.  Rather, he reported full time employment during both VA examinations.  As such, a claim for a TDIU is not raised by the evidence of record and need not be addressed.

In summary, the preponderance of the evidence is against a rating in excess of 10 percent for the period prior to August 6, 2009, and a rating in excess of 30 percent for the period thereafter, for depressive disorder/panic disorder.  Further, the preponderance of the evidence is against a separate compensable rating for migraine headaches.  

As such, the benefit of the doubt doctrine does not apply and the claims must be denied.  38 C.F.R. § 4.3.


ORDER

The appeal as to entitlement to service connection for sinusitis is dismissed.  

The appeal as to entitlement to service connection for rhinitis is dismissed.

The appeal as to entitlement to service connection for chronic disability manifested by hematuria is dismissed.

A rating in excess of 10 percent for the period prior to August 6, 2009, and a rating in excess of 30 percent thereafter, for depressive disorder/panic disorder is denied.

The appeal as to entitlement to an initial rating in excess of 10 percent for low back disability for the period prior to August 6, 2009, and a rating in excess of 20 percent for such disability for the period from August 6, 2009, forward is dismissed.

The appeal as to entitlement to an initial compensable rating for GERD status post Nissen funduplication, cholecystitis status post cholecystectomy for the period prior to August 6, 2009, and a rating in excess of 10 percent for such disability for the period from August 6, 2009, forward is dismissed.

A separate rating of 30 percent, but no higher, for migraine headaches is granted.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


